DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (arXiv 1612.03242v2 Aug 2017).
-Regarding claim 23, Zhang disclose a method comprising (Abstract; FIGS 1-2): training one or more neural networks (Abstract; page 3, col 1, section 3.1, 1st paragraph; page 5, col 1, section 3.5) to generate a second image based (Figure 1, 256x256 image; Figure 2, conditioning augmentation, Stage-I GAN, Stage-II GAN), at least in part, on one or more feature maps (Figure 1, footnote, Stage-I; Figure 2, Stage-I GAN; Stage-II Generator G) corresponding to a first image (Figure 1, 64x64 image; Figure 2), wherein the first image is smaller than the second image (Abstract; Figure 1; Figure 2).
-Regarding claim 30, Zhang further discloses wherein the one or more neural networks are trained using a generative adversarial network (Abstract; Figure 2; page 3, section 3).
page 3, col. 1 equation (1)) and each of the one or more loss values are used to update one or more weights in one or more nodes of the one or more convolutional neural networks (page 3, col. 2, equations (3)-(4); page 4, col. 2, equations (5)-(6)) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (arXiv 1612.03242v2 Aug 2017) in view of Shapovalova et al (U.S. PG-PUB NO. 20200349686).
-Regarding claim 1, Zhang discloses a processor comprising: one or more circuits to use one or more neural networks (Abstract; page 3, col 1, section 3.1, 1st paragraph; page 5, col 1, section 3.5) to generate a second image based (Figure 1, 256x256 image; Figure 2, conditioning augmentation, Stage-I GAN, Stage-II GAN), at least in part, on one or more feature maps (Figure 1, footnote, Stage-I; Figure 2, Stage-I GAN; Stage-II Generator G) corresponding to a first image (Figure 1, 64x64 image; Figure 2), wherein the first image is smaller than the second image (Abstract; Figure 1; Figure 2).

In the same field of endeavor, Shapovalova teaches a processor comprising (Shapovalova: FIG. 22 processor 2210; FIG. 23 processor 2302): one or more circuits to use one or more neural networks to generate an enhanced image (Shapovalova: Abstract; FIG. 7; FIGS. 22-23, [0147])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Shapovalova by using a processor comprising: one or more circuits to use one or more neural networks to generate an image in order to provide a feasible system for implementation of image synthesis method.
-Regarding claim 7, Zhang discloses a system comprising: one or more processors to train one or more neural networks (Abstract; page 3, col 1, section 3.1, 1st paragraph; page 5, col 1, section 3.5) to generate a second image based (Figure 1, 256x256 image; Figure 2, conditioning augmentation, Stage-I GAN, Stage-II GAN), at least in part, on one or more feature maps (Figure 1, footnote, Stage-I; Figure 2, Stage-I GAN; Stage-II Generator G) corresponding to a first image, wherein the first image (Figure 1, 64x64 image; Figure 2) is smaller than the second image (Abstract; Figure 1; Figure 2).
Zhang does disclose a method to train one or more neural networks to generate a second image. Zhang is silent to teach a system comprising: one or more processors to train one or more neural networks to generate an image.
Shapovalova: FIGS. 22-23): one or more processors to train one or more neural networks to generate an image (Shapovalova: Abstract; FIG. 1, module 108; FIG. 7; FIGS. 22-23; [0140])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Shapovalova by using a system comprising: one or more processors to train one or more neural networks to generate an image in order to provide a feasible system for implementation of image synthesis method.
-Regarding claim 14, the combination further discloses wherein the one or more neural networks are trained using a generative adversarial network (Zhang: Abstract; Figure 2; page 3, section 3).
-Regarding claim 15, the combination further discloses wherein one or more loss values are determined based on one or more components of the generative adversarial network (Zhang: page 3, col. 1 equation (1)) and backpropagated to one or more convolutional layers in the one or more neural networks (Zhang: page 3, col. 1, equations (3)-(4); page 5, col. 2, equations (5)-(6)).
-Regarding claim 16, Zhang discloses a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least: generate a second image based (Figure 1, 256x256 image; Figure 2, conditioning augmentation, Stage-I GAN, Stage-II GAN), at least in part, on one or more feature maps (Figure 1, footnote, Stage-I; Figure 2, Stage-I GAN; Stage-II Generator G) corresponding to a first image (Figure 1, 64x64 image; Figure 2) using one or more neural networks Figure 2, conditioning augmentation, Stage-I GAN, Stage-II GAN), wherein the first image is smaller than the second image (Abstract; Figure 1; Figure 2).
Zhang is silent to teach a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to generate a second image.
In the same field of endeavor, Shapovalova teaches a machine-readable medium having stored thereon a set of instructions (Shapovalova: [0027]; [0147]), which if performed by one or more processors, cause the one or more processors to generate a second image (Shapovalova: Abstract; FIGS 22-23; [0140]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Shapovalova by a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to generate a second image in order to provide a feasible system for implementation of image synthesis method.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (arXiv 1612.03242v2 Aug 2017) in view of Shapovalova et al (U.S. PG-PUB NO. 20200349686), and further in view of He (CVPR, 2016).
-Regarding claim 32, Zhang in view of Shapovalova discloses the method of claim 1.
Zhang in view of Shapovalova discloses wherein the one or more feature maps are to be spatially expanded by the one or more neural networks into one or more Zhang: page 4, Col. 2, 2nd paragraph – page 5, Col. 1, 1st paragraph; page 5, section 3.5; Figures 1-2), 
Zhang in view of Shapovalova does teach that Stage-II architecture is designed as an encoder-decoder network with residual blocks (Zhang: page 4, Col. 2, 2nd paragraph). Zhang in view of Shapovalova is silent to teach one or more feature maps spatially expanded by one or more paste and one or more accumulate operations to be performed by the one or more neural networks.
However, He is an analogous art pertinent to the problem to be solved in this application and further discloses one or more feature maps spatially expanded by one or more paste and one or more accumulate operations to be performed by the one or more neural networks (He: Figures 2-3; Abstract; page 4, Col. 2, 1st paragraph, section 3.4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the Zhang in view of Shapovalova with the teaching of He by using the similar residual blocks in order to achieve extremely deep representation and ease the training of networks at the same time.
Claims 2-4, 8-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (arXiv 1612.03242v2 Aug 2017) in view of Shapovalova et al (U.S. PG-PUB NO. 20200349686), and further in view of Murray et al (U.S. PG-PUB NO. 20210089903).
Regarding claim 2, Zhang in view of Shapovalova discloses wherein: the one or more feature maps are generated by the one or more neural networks from the first image (Zhang: Abstract; Figures 1-2; page 5, col. 1, section 3.5, 1st paragraph); one or more shifted feature maps are generated from the one or more feature maps; one or more weights are computed based, at least in part, on features shared between the one or more shifted feature maps and the one or more feature maps (equations (3)-(4) and (5-6); Figure 2); one or more combined feature maps are generated based, at least in part, on combining the one or more shifted feature maps and the one or more feature maps according to the one or more weights; and the second image is generated by aggregating and upsampling the one or more combined feature maps (Figure 2, footnote; page 4, col 2,  last paragraph; page 5, col 1, 2nd paragraph).
Zhang in view of Shapovalova is silent to teach shifted feature map.
However, Murray is an analogous art pertinent to the problem to be solved in this application and further discloses shifted feature map (Murray: [0060]-[0061]; [0063]; [0084]; [0188]; FIGS. 2-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Shapovalova with the teaching of Murray by performing shifting for normalization in convolution layers in order to help reducing training time and improving generalization for generative adversarial networks (GAN).
-Regarding claim 3, the modification further discloses wherein each of the one or more feature maps is scaled from the first image using one or more convolutional layers (Zhang: page 4, col. 1, 2nd paragraph; page 5, col. 1, section 3.5, 1st paragraph).
Zhang: section 3.3 and section 3.4, “regularization parameter”; equations (3)-(6); Abstract; Figure 2).
Zhang in view of Shapovalova is silent to teach shifted feature map.
However, Murray is an analogous art pertinent to the problem to be solved in this application and further discloses shifted feature map (Murray: [0060]-[0061]; [0063]; [0084]; [0188]; FIGS. 2-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Shapovalova with the teaching of Murray by performing shifting for normalization in convolution layers in order to help reducing training time and improving generalization for generative adversarial networks (GAN).
-Regarding claim 8, Zhang in view of Shapovalova discloses wherein: the one or more feature maps are scaled from the first image by applying one or more convolutional layers (Zhang: Abstract; Figures 1-2; page 5, col. 1, section 3.5, 1st paragraph); one or more weights are computed indicating a similarity between one or more shifted feature maps and the one or more feature maps (equations (3)-(4) and (5-6); Figure 2); one or more combined feature maps are generated by applying a summation on the one or more shifted feature maps and the one or more feature maps according to the one or more weights; and the second image is generated based, at Figure 2, footnote; page 4, col 2,  last paragraph; page 5, col 1, 2nd paragraph).
Zhang in view of Shapovalova is silent to teach shifted feature map.
However, Murray is an analogous art pertinent to the problem to be solved in this application and further discloses shifted feature map (Murray: [0060]-[0061]; [0063]; [0084]; [0188]; FIGS. 2-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Shapovalova with the teaching of Murray by performing shifting for normalization in convolution layers in order to help reducing training time and improving generalization for generative adversarial networks (GAN).
-Regarding claim 9, Zhang in view of Shapovalova is silent to teach wherein the one or more shifted feature maps are determined by shifting the one or more feature maps according to a width and a height corresponding to each of the one or more feature maps.
However, Murray is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the one or more shifted feature maps are determined by shifting the one or more feature maps according to a width and a height corresponding to each of the one or more feature maps (Murray:  [0056]-[0060], equations (1)-(4) ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Shapovalova with the teaching of Murray by performing shifting for normalization in 
-Regarding claim 10, Zhang in view of Shapovalova discloses wherein the one or more weights indicate whether a first feature of the one or more feature maps or a second feature of the one or more shifted feature maps is to be included during aggregation of the one or more combined feature maps (Zhang: section 3.3 and section 3.4, “regularization parameter”; equations (3)-(6); Abstract; Figure 2).
Zhang in view of Shapovalova is silent to teach shifted feature map.
However, Murray is an analogous art pertinent to the problem to be solved in this application and further discloses shifted feature map (Murray: [0060]-[0061]; [0063]; [0084]; [0188]; FIGS. 2-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Shapovalova with the teaching of Murray by performing shifting for normalization in convolution layers in order to help reducing training time and improving generalization for generative adversarial networks (GAN).
-Regarding claim 11, the modification further discloses wherein aggregating the one or more combined feature maps into the second image comprises increasing dimensions for each of the one or more combined feature maps (Zhang: Figure 2; page 5, col 1, 2nd paragraph).
-Regarding claim 17, Zhang in view of Shapovalova discloses wherein: the one or more feature maps are generated the one or more neural networks from the first image (Zhang: Abstract; Figures 1-2; page 5, col. 1, section 3.5, 1st paragraph); one equations (3)-(4) and (5-6)); one or more combined feature maps are generated based, at least in part, on combining the one or more shifted feature maps and the one or more feature maps according to the one or more weights; and the second image is generated by aggregating the one or more combined feature maps (Figure 2, footnote; page 4, col 2,  last paragraph; page 5, col 1, 2nd paragraph).
Zhang in view of Shapovalova is silent to teach shifted feature map.
However, Murray is an analogous art pertinent to the problem to be solved in this application and further discloses shifted feature map (Murray: [0060]-[0061]; [0063]; [0084]; [0188]; FIGS. 2-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Shapovalova with the teaching of Murray by performing shifting for normalization in convolution layers in order to help reducing training time and improving generalization for generative adversarial networks (GAN).
-Regarding claim 18, the modification further discloses wherein each of the one or more feature maps is scaled from the first image using one or more convolutional layers (Zhang: page 4, col. 1, 2nd paragraph; page 5, col. 1, section 3.5, 1st paragraph).
-Regarding claim 19, Zhang in view of Shapovalova is silent to teach wherein the one or more shifted feature maps are determined by shifting the one or more feature 
However, Murray is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the one or more shifted feature maps are determined by shifting the one or more feature maps according to a width and a height corresponding to each of the one or more feature maps (Murray:  [0056]-[0060], equations (1)-(4) ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Shapovalova with the teaching of Murray by performing shifting for normalization in convolution layers in order to help reducing training time and improving generalization for generative adversarial networks (GAN).
-Regarding claim 20, Zhang in view of Shapovalova discloses wherein the one or more weights are computed based, at least in part, on which corresponding feature of the one or more shifted feature maps and the one or more feature maps is to be retained (Zhang: section 3.3 and section 3.4, “regularization parameter”; equations (3)-(6); Abstract; Figure 2)..
Zhang in view of Shapovalova is silent to teach shifted feature map.
However, Murray is an analogous art pertinent to the problem to be solved in this application and further discloses shifted feature map (Murray: [0060]-[0061]; [0063]; [0084]; [0188]; FIGS. 2-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view .
Claims 5, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (arXiv 1612.03242v2 Aug 2017) in view of Shapovalova et al (U.S. PG-PUB NO. 20200349686), and further in view of Murray et al (U.S. PG-PUB NO. 20210089903), in view of Liu et al (U.S. PG-PUB NO. 20200012940 A1).
-Regarding claims 5, 12 and 21, Zhang in view of Shapovalova, and further in view of Murray discloses the method of claims 2,11 and 16 respectively. 
	Zhang in view of Shapovalova, and further in view of Murray is silent to teach wherein upsampling each of the one or more combined feature maps comprises zero-padding a smaller first feature map into a larger second feature map.
However, Liu is an analogous art pertinent to the problem to be solved in this application and further discloses wherein increasing dimensions for each of the one or more combined feature maps comprises zero-padding a smaller first feature map into a larger second feature map (Liu: [0070]; Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Shapovalova, and further in view of Murray with the teaching of Liu by using zero-padding technique in order to handle boundary pixels during synthesis to avoid introducing noticeable artifacts.
Claims 6, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (arXiv 1612.03242v2 Aug 2017) in view of Shapovalova et al (U.S. PG-.
-Regarding claims 6, 13 and 22, Zhang in view of Shapovalova discloses the method of claims 1, 7 and 16 respectively. 
Zhang in view of Shapovalova does teach second image comprises features and details of the first image.
Zhang in view of Shapovalova is silent to teach wherein the first image contains a texture and the second image comprises the texture of the first image.
However, Risser is an analogous art pertinent to the problem to be solved in this application and further discloses a method for performing texture synthesis and wherein the first image contains a texture and the second image comprises the texture of the first image (Risser:  Abstract; FIGS. 3, 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Shapovalova with the teaching of Risser by using images with texture in order to apply the method for texture synthesis.
Claims 24-27 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (arXiv 1612.03242v2 Aug 2017) in view of Murray et al (U.S. PG-PUB NO. 20210089903).
-Regarding claim 24, Zhang discloses wherein: the one or more feature maps are scaled from the first image by applying one or more convolutional layers (Zhang: Abstract; Figures 1-2; page 5, col. 1, section 3.5, 1st paragraph); one or more weights are computed indicating a similarity between one or more shifted feature maps equations (3)-(4) and (5-6)); one or more combined feature maps are generated by applying a summation on the one or more shifted feature maps and the one or more feature maps according to the one or more weights; and the second image is generated by aggregating the one or more combined feature maps (Figure 2, footnote; page 4, col 2,  last paragraph; page 5, col 1, 2nd paragraph).
Zhang is silent to teach shifted feature map.
In the same field of endeavor, Murray teaches shifted feature map (Murray: [0060]-[0061]; [0063]; [0084]; [0188]; FIGS. 2-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Murray by performing shifting for normalization in convolution layers in order to help reducing training time and improving generalization for generative adversarial networks (GAN).
-Regarding claim 25, Zhang is silent to teach wherein the one or more shifted feature maps are determined by shifting the one or more feature maps according to one or more dimensions for each of the one or more feature maps.
In the same field of endeavor, Murray teaches wherein the one or more shifted feature maps are determined by shifting the one or more feature maps according to one or more dimensions for each of the one or more feature maps (Murray:  [0056]-[0060], equations (1)-(4) ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with 
-Regarding claim 26, Zhang discloses wherein the one or more weights indicate whether a first feature of the one or more feature maps or a second feature of the one or more shifted feature maps is more prominent (Zhang: section 3.3 and section 3.4, “regularization parameter”; equations (3)-(6); Abstract; Figure 2)..
Zhang in view of Shapovalova is silent to teach shifted feature map.
However, Murray is an analogous art pertinent to the problem to be solved in this application and further discloses shifted feature map (Murray: [0060]-[0061]; [0063]; [0188]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Shapovalova with the teaching of Murray by performing shifting for normalization in convolution layers in order to help reducing training time and improving generalization for generative adversarial networks (GAN).
-Regarding claim 27, the combination further discloses wherein aggregating the one or more combined feature maps into the second image comprises increasing dimensions for each of the one or more combined feature maps (Zhang: Figure 2; page 5, col 1, 2nd paragraph).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (arXiv 1612.03242v2 Aug 2017) in view of Murray et al (U.S. PG-PUB NO. 20210089903), and further in view of Liu et al (U.S. PG-PUB NO. 20200012940 A1).
Regarding claim 28, Zhang in view of Murray discloses the method of claim 27. 
Zhang in view of Murray is silent to teach wherein increasing dimensions for each of the one or more combined feature maps comprises zero-padding a smaller first feature map into a larger second feature map.
However, Liu is an analogous art pertinent to the problem to be solved in this application and further discloses wherein increasing dimensions for each of the one or more combined feature maps comprises zero-padding a smaller first feature map into a larger second feature map.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zhang in view of Murray with the teaching of Liu by using zero-padding technique in order to handle boundary pixels during synthesis to avoid introducing noticeable artifacts.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (arXiv 1612.03242v2 Aug 2017) in view of Risser et al (U.S. PG-PUB NO. 20190043242).
-Regarding claim 29, Zhang disclose the method of claim 23. 
Zhang does teach second image comprises features and details of the first image.
Zhang is silent to teach wherein the first image contains a texture and the second image comprises the texture of the first image.
In the same field of endeavor, Risser teaches a methods for performing texture synthesis and wherein the first image contains a texture and the second image comprises the texture of the first image (Risser:  Abstract; FIGS. 3, 7).
.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Regarding Zhang fails to expressly or inherently describe "generat[ing] a second image based, at least in part, on one or more feature maps corresponding to a first image[,]" (Remarks, Page 9, last paragraph) because Zhang generates a second image based on a first image and a text description used to generate the first image (Remarks, Page 10, 1st paragraph), and a text embedding that has been "encoded by an encoder" from a "text description" is clearly not a "feature map[,]" (Remarks, Page 10, 1st paragraph). Applicant argues that Shapovalova as cited fails to cure this deficiency of Zhang, and Zhang and Shapovalova fail to teach or suggest each feature of Applicant's claim 1 (Remarks, Page 12, 2nd and 3rd paragraphs). Applicant further argues that for at least reasons discussed above in conjunction with claim 1, the proposed combination of Zhang and Shapovalova does not teach such subject matter as recited in claims 7 and 16 (Remarks, Page 12, last paragraph).
The examiner respectfully disagrees.
Regarding independent claims 23, 1, 7 and 16, in response to applicant's argument that Zhang fail to show "generat[ing] a second image based, at least in part, on one or more feature maps corresponding to a first image[,]", it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Figure 1 (a) of Zhang shows a 64x64 image.  Figure 1 (b) of Zhang shows 256x 256 image by using Stage-II of Stack GAN and the 64x64 image as an input. Zhang further discloses Figure 1 (c) by simply adds more upsampling layers to state of the art GAN-INT-CLS (Zhang: Figure 1, footnote). In Figure 2 of Zhang, 64x64 image is an input of Stage-I discriminator and Stage-II generator generates a 256x256 image based on result of Stage-I. Both Stage-I discriminator and Stage-II generator are Generative Adversarial Networks (GAN). Especially, Zhang designs Stage-II generator as an encoder-decoder network with residual blocks (Zhang: Page 4, 2nd Col., 2nd paragraph). The encoded image features coupled with text features are fed into several residual blocks, which are designed to learn multi-modal representations across image. There is no formal definition about feature map. A feature map is considered as an output of one filter applied to the previous layer. Both GAN-INT-CLS (Zheng: Figure (c), foot note) and Stage-II architecture (Zhang, page 4, Col. 2, 2nd paragraph) have many deep convolution layers (Zhang, page 5, Col. 1, Section 3.5, implementation details). Zhang further discloses that series of up-sampling layers are used to generate a high-resolution image after residual blocks (Zhang, page 4, Col. 2, 2nd paragraph – page 5, Col. 1, 1st paragraph). The up-sampling blocks consist of the nearest-neighbor up-sampling followed by a 3x3 stride 1 convolution. ReLU activation are applied after every convolution except the last 
In response to applicant's argument that Shapovalova as cited fails to cure this deficiency of Zhang, Zhang and Shapovalova fail to teach or suggest each feature of Applicant's claim 1, and for at least reasons discussed above in conjunction with claim 1, the proposed combination of Zhang and Shapovalova does not teach such subject matter as recited in claims 7 and 16., Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shapovalova teaches a processor comprising (Shapovalova: FIG. 22 processor 2210; FIG. 23 processor 2302): one or more circuits to use one or more neural networks to generate an enhanced image (Shapovalova: Abstract; FIG. 7; FIGS. 22-23, [0147]),  a system comprising (Shapovalova: FIGS. 22-23): one or more processors to train one or .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             
/PING Y HSIEH/Primary Examiner, Art Unit 2664